Citation Nr: 1829404	
Decision Date: 06/07/18    Archive Date: 06/27/18

DOCKET NO.  07-10 572	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, including due to an undiagnosed illness.

2.  Entitlement to service connection for a skin disorder to include a groin rash, including due to an undiagnosed illness.

3.  Entitlement to service connection for a genital urinary disability manifested by impotence and burning semen due to an undiagnosed illness.

4.  Entitlement to service connection for gallbladder removal including due to an undiagnosed illness.

5.  Entitlement to higher initial ratings for lumbosacral strain rated as noncompensable from February 24, 1996, and rated as 10 percent disabling from February 27, 2013.  

6.  Entitlement to a higher initial rating for right knee retropatellar pain syndrome rated as 10 percent disabling from February 24, 1996.
7.  Entitlement to a compensable initial rating for right knee lost flexion.

8.  Entitlement to a higher initial rating for left knee retropatellar pain syndrome rated as 10 percent disabling.

9.  Entitlement to a total rating based on individual unemployability (TDIU).

(Pursuant to BVA Directive 8430 (May 17, 1999), the issues of entitlement to service connection for obstructive sleep apnea and entitlement to an earlier effective for the award of 70 percent for posttraumatic stress disorder (PTSD) prior to June 9, 2015, are addressed in a separate decision because they were the subject of a separate hearing held by a different Veterans' Law Judge.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1989 to February 1996.  The Veteran also had seven years and eleven months of prior active service.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from September 1996 and February 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona and Pittsburgh, Pennsylvania, respectively.  Jurisdiction was since transferred to the RO in Houston, Texas.  

In May 2011, the Veteran testified at a video hearing before the undersigned.  A transcript of that hearing has been associated with the claims file.

As to the claims of entitlement to service connection for a skin disorder to include a groin rash and gallbladder removal, given the Veteran's testimony, to include his claimed symptomatology shortly after returning from Southwest Asia, the Board has broadened the issues (as reflected on the title page), to include consideration of an undiagnosed illness.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2017); Joyner v. McDonald, 766 F.3d 1393, 1395 (Fed. Cir. 2014).  

The Veteran's disability evaluations were increased during the course of the appeal; however, the claim for higher ratings for the lumbosacral spine and right and left knee disabilities remain before the Board because the staged ratings assigned for the periods remain less that the maximum available benefit awardable for each period.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In an April 2018 rating decision, the RO granted service connection for right knee lost flexion.  In this regard, the Board finds that it has jurisdiction over the claim for a higher evaluation for right knee retropatellar pain syndrome and right knee lost flexion because they both arise out of the same claim.  See, e.g., West v. Brown, 7 Vet. App. 329 (1995) (en banc) (an appeal of a service connection claim includes all benefits that potentially stem from the essential elements of the claim).    

As to the claim of service connection for chronic fatigue due to an undiagnosed illness, additional evidence was associated with the claims file since the May 2015 supplemental statement of the case.  However, a remand for RO review of this evidence is not required because the Board finds that it is not pertinent evidence.  See 38 C.F.R. § 19.31 (2017) (a supplemental statement of the case will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  

The Board finds that the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The claims of service connection for a skin disorder and gallbladder removal as well as for higher initial disability evaluations for bilateral knee disabilities and lumbosacral strain and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran has not been diagnosed with chronic fatigue syndrome at any time during the pendency of the appeal and his fatigue is not an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, or a diagnosable chronic multisymptom illness with a partially explained etiology.


CONCLUSION OF LAW

The criteria for service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness, are not met.  38 U.S.C.A. §§ 1101, 1110, 112, 1113, 1116, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309, 3.317, 3.655 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims, in substance, that he is entitled to service connection for chronic fatigue syndrome because is it due to his military service, to include his service in the Persian Gulf during the war.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  

In this regard, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310 (2017).  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As to undiagnosed illness claims, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or that became manifest to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As to service connection under 38 C.F.R. § 3.303, the Board notes that in-service records, including the April 1995 Persian Gulf Related Illness Comprehensive Clinical Evaluation, are negative for a diagnosis of chronic fatigue syndrome despite the Veteran's complaints of fatigue when examined in April 1995.  In fact, when examined in April 1995 it was opined, as to fatigue, that it was normal despite his reports of fatigue.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Moreover, the post-service record, including the February 2015 VA Chronic Fatigue Syndrome examination, is negative for credible evidence of a diagnosis of chronic fatigue syndrome.  In fact, when examined by VA in February 2015 for the express purpose of obtaining such a diagnosis it was opined that he did not have chronic fatigue syndrome.  Moreover, the Board finds this opinion the most probative evidence of record because is supported by citation to medical evidence found in the claims file as well as not contradicted by any other medical evidence of record.  See Colvin, supra.  Further, while the Veteran is competent to report on the symptoms he observes, he is not competent to diagnosis chronic fatigue syndrome because diagnosing it requires special medical training that he does not have and therefore he cannot provide the missing diagnosis.  See Davidson, supra.  Accordingly, the Board finds that the most probative evidence of record shows that the Veteran did not have a diagnosis of chronic fatigue syndrome at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. § 3.303. 

As to service connection under 38 C.F.R. § 3.310, the February 2015 VA Chronic Fatigue Syndrome examiner opined that the Veteran's current chronic fatigue may be associated with posttraumatic stress disorder (PTSD), chronic pain, headaches, etc.  However, and as noted above, the Veteran has not been diagnosed with chronic fatigue syndrome at any time during the pendency of the appeal.  Moreover, the Board finds that the Veteran already receives VA compensation for this adverse symptomatology (i.e., fatigue) to the extent that it is a symptom caused by his already service-connected PTSD, musculoskeletal, and headache disabilities.  Therefore, the Board find that service connection for this symptom, as opposed to a disability, cannot be granted on a secondary basis under 38 C.F.R. § 3.310.  See 38 U.S.C.A. §§ 1110, 1131; Allen, supra.

As to service connection under 38 C.F.R. § 3.317, the Board notes that the April 1995 Persian Gulf Related Illness Comprehensive Clinical Evaluation did not find that the Veteran had, in substance, an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, or a diagnosable chronic multisymptom illness with a partially explained etiology despite the appellant's complaints of fatigue.  Moreover, the February 2015 VA Gulf War examiner opined, in substance, that the Veteran did not have an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, or a diagnosable chronic multisymptom illness with a partially explained etiology.  Furthermore, the Board finds the VA examiner's opinion the most probative evidence of record because it is supported by citation to medical evidence found in the claims file as well as not contradicted by any other medical evidence of record.  See Colvin, supra.  Additionally, the Board finds that a remand to obtain a better opinion is not required given the Veteran's failure to cooperate with the February 2015 examiner.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purative evidence."); 38 C.F.R. § 3.655 (providing, in substance, that VA will adjudicate claims based on the evidence of record when the appellant fails to cooperate with an examiner).  Lastly, the Board finds that the Veteran is not competent to provide a diagnosis because he does not have the required medical expertise to provide an answer to this complex medical question.  See Davidson, supra.  Therefore, the Board finds that the law and regulations pertaining to qualifying chronic disabilities for Persian Gulf veterans such as the current appellant are not applicable in this case despite the Veteran's service in South West Asia during the Persian Gulf War and his possible nerve agent exposure.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for chronic fatigue syndrome.  38 U.S.C.A. §§ 1110, 1117, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317.

In reaching all the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert, supra.  


ORDER

Service connection for chronic fatigue, including due to an undiagnosed illness, is denied.  


REMAND

As to the claim of service connection for genital urinary disability manifested by impotence and burning semen due to an undiagnosed illness, this issue was remanded by the Board in July 2012 to provide the Veteran with a new VA examination.  However, while the post-remand record shows that the Veteran was provided a VA examination in February 2015, and that examiner diagnosed erectile dysfunction, the examiner failed to provide an etiology opinion.  Therefore, the Board finds that a remand to obtain this etiology opinion is required.  See 38 U.S.C.A. § 5102A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the claim of service connection for gallbladder removal, this issue was remanded by the Board in July 2012 to provide the Veteran with a new VA examination.  Moreover, the post-remand record shows that the Veteran was provided a VA examination in February 2015 and the examiner opined that the Veteran's gallbladder removal was less likely than not incurred or caused by the claimed in-service injury, event or illness.  The examiner rationalized that the Veteran's gallbladder was removed after service.  The Board finds that medical opinion is inadequate because the examiner primarily based his opinion on the lack of evidence in the service treatment records and failed to consider the Veteran's competent and credible lay statements of symptoms in service as well as pertinent symptomatology since when proffering his opinion.  See Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Therefore, the Board finds that a remand to obtain an adequate opinion is required.  See 38 U.S.C.A. § 5102A(d); Barr, supra. 

As to the claims for higher initial disability evaluations for bilateral knee disabilities and lumbosacral strain, the Board finds that none of the existing VA examinations included range of motion testing in both active and passive motion, weight-bearing, and non-weight-bearing situations as well as opinions as to the Veteran's range of motion during flare-ups.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  As such, the Board finds that another remand is necessary to provide the Veteran with a new VA examination to conduct the appropriate range of motion testing.  

When evaluation the right knee lost flexion, the AOJ should be especially be mindful of the Court's holding in Burton v. Shinseki, 25 Vet. App. 1 (2011) that the provisions of 38 C.F.R. § 4.59 (2017), which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  It should also be mindful of its holding in Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016) that the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to the evaluation of musculoskeletal disabilities under Diagnostic Codes predicated on range of motion measurements.  In evaluating all the above rating claims, the AOJ should also be mindful of the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).

As to the Claim for a TDIU, the Board finds that a remand is required to provide the Veteran with notice of the laws and regulations governing this claim as well as because it is inextricably intertwined with the above claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Since the Veteran receives ongoing treatment, while the appeal is in remand status any outstanding VA and private treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5107(b) (West 2014).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Provide the Veteran with notice of the laws and regulations governing claims for a TDIU.

2.  Associate with the record any outstanding VA treatment records.  

3.  After obtaining all needed authorizations from the Veteran, associate with the claims file any outstanding private treatment records. 

4.  Provide the Veteran with an examination to obtain medical opinions as to the diagnosis and origins of his erectile dysfunction and gallbladder removal to include any qualifying chronic disability under 38 C.F.R. § 3.317.  

Notice of the VA examination should include notice of 38 C.F.R. § 3.655 regarding the Veteran's duty to cooperate at the VA examination and the consequences of not cooperating. 

The claims folder should be made available to and reviewed by the examiner.  The examiner should respond to the following questions:

(a)  Provide a current diagnosis for all disorders manifested by erectile dysfunction and status post gallbladder removal. 

If the Veteran does not now have, but previously had, any such disorders, when did that disorder resolve? 

(b)  For each diagnosed disorder, is it at least as likely as not that it had its onset directly during the Veteran's service or is otherwise related to any event or injury during his service including his documented service in the Southwest Asia theater of operations?

(c)  For each diagnosed disorder, is it at least as likely as not that it was caused by any service-connected disability?

(d)  For each diagnosed disorder, is it at least as likely as not that it was aggravated (i.e., permanently worsened) by any service-connected headaches?

(e)  If a nexus to his service or an already service-connected disability cannot be established for any abnormality, please provide an opinion as to whether the disability pattern is consistent with: (i) an undiagnosed illness, (ii) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (iii) a diagnosable chronic multisymptom illness with a partially explained etiology, or (iv) a disease with a clear and specific etiology and diagnosis. 

If, after reviewing the claims file, you determine that the Veteran's disability pattern is consistent with either (iii) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (iv) a disease with a clear and specific etiology and diagnosis, then please provide a medical opinion as to whether it is at least as likely as (i.e., at least equally probable) that the disability pattern or diagnosed disease is related to environmental exposures experienced by the Veteran during his service to include his service in the Southwest Asia theater of operations.

In answering all questions, please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information--whether found in the record or outside the record--support your opinion, and (2) explain how that evidence justifies your opinion.

In providing the requested opinions, the examiner should comment on the Veteran's competent lay reports to include the Veteran's post-service lay statements at the May 2011 hearing of his gallbladder being removed about a year after returning from the Gulf and that his doctor told him, that "he was too young to be losing his gallbladder and that most people do not lose their gallbladder until they are in their fifties,".

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for appropriate VA examinations to determine the nature and severity of his low back and bilateral knee disabilities from 1996. 

Notice of the VA examination should include notice of 38 C.F.R. § 3.655 regarding the Veteran's duty to cooperate at the VA examination and the consequences of not cooperating. 

The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.


A. Range of Motion Studies:

The examiner should identify all low back and bilateral knee pathology found to be present since 1996.  

The examiner should conduct all indicated tests and studies, to include range of motion studies.  Full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and compared to the non service-connected joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up and after repeated use over time.  

If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups and/or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

B. Other Findings:

The examiner should also state whether the low back disability is productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration.

The examiner should state the nature, extent and severity of any right lower extremity or left lower extremity radiculopathy.

The examiner should also state whether the low back disability is productive of any bowel or bladder problems.

The examiner should also report on the severity of any right and/or left knee recurrent subluxation.

6.  Following completion of the above, adjudicate the claims on appeal.  The AOJ's adjudication should consider the Court's holdings in Burton, supra, DeLuca, supra, and Southall-Norman, supra, as well as 38 C.F.R. § 4.59 and 38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Neil T. Werner
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

